Citation Nr: 1538188	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  12-01 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant & his sister


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In March 2015, the Veteran and his sister testified before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

The issue of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June1992 rating decision, the RO denied service connection for a back disability and the decision is final.

2.  In an May 1994 rating decision, the RO declined to reopen the service connection claim for a back disability, and the decision is final.

3.  The evidence received since the May 1994 RO decision regarding the back disability is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim, and creates a reasonable possibility of an allowance of his claim.

CONCLUSIONS OF LAW

1.  The June 1992 rating decision, which denied the Veteran's service connection claim for a back disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The May 1994 rating decision, which declined to reopen the Veteran's service connection claim for a back disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable disposition on the claim to reopen the claim for service connection, further discussion regarding the duties to notify and assist is not needed.

II.  New and Material Evidence

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for a back disability.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.
Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In a June 1992 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a back disability on the basis that there was no evidence of a chronic back problem.

In a May 1994 rating decision, the RO declined to reopen the previously denied claim for a back disability.  The RO concluded that while there was new evidence of a current back problem, the evidence was not material because the in-service back problems resolved without permanent impairment.  

The Veteran was notified of his appellate rights.  He did not appeal those rating decisions and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of either rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).

Thus, the May 1994 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence of record at the time of the last final rating decision included the Veteran's service treatment records and post-service treatment records, including surgical records from 1992.

The Veteran submitted an application to reopen his claim in March 2009.  The evidence received since the May 1994 rating decision includes VA and private treatment records that show treatment of back problems, the report of a July 2012 VA spine examination and statements and testimony in support of the claim.

The Board finds that some of the evidence received since the May 1994 rating decision is new in that it was not previously of record.  The record documents that the Veteran was treated for a back problem in service.  His separation examination in 1968 clinical evaluation of the spine showed normal results.  Low back pain was noted, but the examiner wrote, "currently not active."  The Veteran contends that his surgery in 1992 was related to his back problems during service.  Records since 1992 show continued treatment for back pain and problems.  In a statement considered in 1994 he said he had sought treatment for his back problems as early as 1975.  A statement submitted in connection with the current claim indicates that he attempted to obtain copies of those records but was told by the provider that records are not retained from that long ago.  At the hearing, the Veteran's sister testified that he has suffered back pain continuously since service. 

As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  As the lack of a chronic condition was one of the bases for the previous denial, the evidence that the Veteran has continued problems with his back is new and material.  That evidence, when considered with the old evidence and combined with VA assistance, raises a reasonable possibility of substantiating the claim. See Shade, supra.  As new and material evidence to reopen the claim for service connection for a back condition has been received, the claim is, therefore, reopened. The Veteran's appeal to this extent is allowed.

ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability and the appeal is granted to this limited extent.


REMAND

Pertinent treatment records must be obtained on remand.  The Veteran testified at the March 2015 Board hearing that he continues to receive treatment from a private physician, "Dr. B.A."  Records from Dr. B.A. are in the claims file through November 2009; however, the Veteran testified that he continues to see Dr. B.A. regularly to the present day.

Once outstanding treatment records are obtained, an addendum medical opinion should be obtained.  The July 2012 VA examination includes a negative opinion, due in part to a lack of continuous treatment to symptoms from 1967 until the 1992 back surgery.  However, the Veteran has indicated that he sought treatment as early as 1975, but those records are unavailable.  On remand, an addendum opinion should be obtained that considers the Veteran's credible report of back pain since service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for back complaints since November 2009.  After securing the necessary release, obtain these records.

2.  Thereafter, arrange for a review of the claim file, including any newly added treatment reports dated after 2009, by the July 2012 examiner (or another appropriate examiner, if unavailable) to provide an opinion as to the likely etiology of the Veteran's back disability.  The examiner should opine as to whether it is at least as likely as not that any back disability is related to service, to include the in-service injury.  The examiner should consider the Veteran's credible report of continuous symptoms since service, with medical treatment as early as 1975.  

A complete rationale for all opinions must be provided.  

3. Thereafter, readjudicate the claim on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


